Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-28-2008

Seibel v. Marketplace Direct
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2003




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Seibel v. Marketplace Direct" (2008). 2008 Decisions. Paper 1317.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1317


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL


                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                         ___________________________

                                    No.07-2003

                         ___________________________


                              WILLIAM E. SEIBEL,

                                         v.

                         MARKETPLACE DIRECT, INC.


                         __________________________

                              On Appeal from the
                           United States District Court
                     For the Western District of Pennsylvania
                        Honorable David Stewart Cercone

                                 No.05-CV-00684

                         ___________________________

                   Submitted Under Third Circuit LAR 34.1 (a)
                               March 24, 2008

           Before: McKEE, RENDELL and TASHIMA *, Circuit Judges


                          (Opinion Filed: April 28, 2008)




       *
       Honorable A. Wallace Tashima, Senior Judge of the United States Court of
Appeals for the Ninth Circuit, sitting by designation.
                                      ___________


                                        OPINION


McKee, Circuit Judge

          Appellant William E. Seibel appeals the district court’s grant of summary

judgment in favor of Marketplace Direct Inc. based on the court’s conclusion that

Seibel failed to establish that the employer’s stated reasons for terminating him

were a pretext for illegal age discrimination. For the reasons that follow, we will

affirm.

                                            I.

          Because we write primarily for the parties, we need not discuss the facts or

procedural history of this case. The ADEA prohibits employers from

discriminating against individuals in hiring, termination, compensation, or

conditions of employment on the basis of age. 29 U.S.C. § 623 (a)(1). In order to

establish a claim under the ADEA, Seibel must first establish that: 1) that he is

over 40 years of age; 2) qualified for the position in question; 3) suffered an

adverse employment decision; and 4) was replaced by a person whose relative

youth creates an inference of job discrimination. Keller v. Orix Credit Alliance,

Inc., 130 F.3d 1101, 1108 (3d Cir. 1997) (en banc). Seibel established a prima

facie case.




                                            2
       The burden thus shifted to the employer to produce evidence of a

legitimate, nondiscriminatory reason for the adverse action. Ezold v. Wolf, Block,

Schorr & Solis-Cohen, 983 F.2d 509, 522 (3d Cir. 1992). Once the employer

produced such evidence, the burden shifted back to Seibel to provide sufficient

evidence to allow a fact-finder to either reject the employer’s nondiscriminatory

explanation, or believe that an individious discriminatory reason was more likely

than not a motivating cause of the employee’s discharge (“pretext”). Fuentes v.

Perskie, 32 F.3d 759, 763-64 (3d Cir. 1994).

       Here, Marketplace Directs claims that Seibel failed to properly perform his

work, did not complete tasks in a timely fashion, and refused to assist several

employees with computer problems. We agree with the district court’s conclusion

that Seibel did not then produce sufficient evidence of a pretext for age

discrimination. Therefore, he does not meet his burden and summary judgment is

appropriate.

                                              III.

       For the reasons above, we will affirm the district court’s order granting

Appellees summary judgment motion.




                                          3